Title: From George Washington to Jonathan Trumbull, Sr., 10 January 1777
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Head Quarters Morris Town 10th Jany 1777

I am honored with your favor of the 23d last month—I hope the Congress have, in consequence of your application, ordered up a supply of money for the bounty to the new-enlisted Troops in your State; but lest they should not have done it, I shall order Colo. Palfrey to send what Cash he can spare to the Deputy Pay Master at Peekskill, to be applied to the use of the recruiting Service to the Eastward. He, some little time ago, sent 150,000 Dollars to Peekskill to be distributed by General Heath among the recruiting Officers. If that sum should not be expended, some money may be drawn from thence. In the mean time, I must beg the favor of you to advance the necessary sums out of the Treasury of your State, assuring you it shall be refunded as early as possible.
I am very happy to hear that your Assembly have it in contemplation to send a body of Troops forward to serve till your regular enlistments can be compleated—Nothing can be more distressing to the Enemy, or serviceable to me than an Army hanging upon the rear of New York, to move forward as circumstances may require—Their wishes and views are certainly towards Philadelphia; and valuable as the acquisition of that City would be, it would be paying too dear a price for it, were they to give up New York to a force that might be thrown into it, after their Army has moved Southward.
Our success at Trenton has been followed by another lucky blow at Princetown on the 3d instant—I lay with about five thousand men at Trenton, the Enemy advanced a superior force down upon me from Princetown on the second—Not choosing to risque an engagement there, I decamped as soon as it was dark, and marched along their flank to Princetown which lay directly in their rear. I arrived there by break of day and found three Regiments of British Troops ready drawn up to march to Trenton—We immediately attacked them, and in a short time put them compleatly to the rout. We have already taken 300 Prisoners, & the Country People are daily bringing in straglers. Their loss upon the whole will amount to at least 500. The Enemy confounded at this unexpected stroke in their rear, and fearing that their baggage at Brunswick would fall into our hands, marched back in the greatest hurry from Trenton to Brunswick where there main body now lays—They have called in all their out posts, so that their late possession of the greatest part of Jersey is reduced to the Compass of a very few miles—They evacuated Elizabeth Town with so much precipitation that we made 100 Prisoners and took the Baggage of two Regiments, besides a quantity of provisions.

These successes, though comparatively small, have greatly inspirited the inhabitants of this State and Pensylvania, and I am in great hopes if we can once put the Enemy into Winter Quarters and get some little leisure, that our affairs may be put in such a train and upon such a footing, as will insure success the next Campaign. I have the honor to be with great Sincerity Sir Your most obedient Servant

Go: Washington

